 


109 HCON 337 IH: Encouraging all Americans to increase their charitable giving, with the goal of increasing the annual amount of charitable giving in the United States by one percent.
U.S. House of Representatives
2006-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
2d Session
H. CON. RES. 337 
IN THE HOUSE OF REPRESENTATIVES 
 
February 8, 2006 
Mr. Radanovich (for himself, Mr. Ford, Mr. Aderholt, Mr. Bachus, Mr. Barrett of South Carolina, Mr. Bartlett of Maryland, Mr. Bass, Mrs. Biggert, Mr. Bilirakis, Mr. Bishop of Utah, Mr. Blunt, Mr. Boehner, Mrs. Bono, Mr. Boozman, Mr. Boustany, Mr. Brady of Texas, Ms. Ginny Brown-Waite of Florida, Mr. Burton of Indiana, Mr. Calvert, Mr. Cannon, Mr. Cantor, Mrs. Capito, Mr. Cardoza, Mr. Carter, Mr. Castle, Mr. Chabot, Mr. Coble, Mr. Cole of Oklahoma, Mr. Conaway, Mr. Costa, Mr. Culberson, Mr. Deal of Georgia, Mr. Dent, Mr. Lincoln Diaz-Balart of Florida, Mr. Mario Diaz-Balart of Florida, Mr. Doolittle, Mr. Dreier, Mr. Duncan, Mr. Everett, Ms. Foxx, Mr. Frelinghuysen, Mr. Garrett of New Jersey, Mr. Gerlach, Mr. Gilchrest, Mr. Gillmor, Mr. Gingrey, Mr. Green of Wisconsin, Ms. Hart, Mr. Hayes, Mr. Hayworth, Mr. Hefley, Mr. Herger, Mr. Hostettler, Mr. Hulshof, Mr. Inglis of South Carolina, Mr. Issa, Mr. Istook, Mr. Jones of North Carolina, Mr. Keller, Mr. Kingston, Mr. Kolbe, Mr. LaHood, Mr. Latham, Mr. Gary G. Miller of California, Mr. Miller of Florida, Mr. Pitts, Mr. Rehberg, Mr. Renzi, Mr. Sessions, Mr. Shadegg, Mr. Shuster, Mr. Souder, Mr. Tiberi, Mr. Weldon of Pennsylvania, Mr. Brown of South Carolina, Mr. Franks of Arizona, Mr. Gutknecht, Mr. Whitfield, Mr. Wicker, and Mr. Wilson of South Carolina) submitted the following concurrent resolution; which was referred to the Committee on Ways and Means
 
CONCURRENT RESOLUTION 
Encouraging all Americans to increase their charitable giving, with the goal of increasing the annual amount of charitable giving in the United States by one percent. 
 
Whereas individual charitable giving rates among Americans have stagnated at 1.5 to 2.2 percent of aggregate individual income for the past 50 years; 
Whereas a one percent increase (from two to three percent) in charitable giving will generate over $90,000,000,000 to charity; 
Whereas charitable giving is a significant source of funding for health, education, and welfare programs; and 
Whereas a one percent increase in charitable giving may reduce the Federal deficit, reduce the call for tax increases, and provide funds to benefit our national health, education, and welfare goals: Now, therefore, be it 
 
That Congress encourages all Americans to increase their charitable giving, with the goal of increasing the annual amount of charitable giving in the United States by one percent. 
 
